Case 3:13-cr-00017-RLY-CMM Document 616 Filed 11/23/20 Page 1 of 2 PageID #: 5204
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF INDIANA

   UNITED STATES OF AMERICA                                    Case No. 3:13-cr-17-RLY-CMM-02

                                                               ORDER ON MOTION FOR
   v.                                                          SENTENCE REDUCTION UNDER
                                                               18 U.S.C. § 3582(c)(1)(A)
   EVERETT TARR                                                (COMPASSIONATE RELEASE)


         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motion is:

  ☐ DENIED.

  ☒ DENIED WITHOUT PREJUDICE. Defendant filed a pro se letter that the Court construes as

  a Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). In the motion, Defendant

  asks the Court to appoint counsel to represent him. On its face, Defendant's motion does not show

  that he is entitled to compassionate release under § 3582(c)(1)(A) or that the interests of justice

  support appointing counsel at this time. Also, to the extent Defendant is asking the Court to order

  the Bureau of Prisons ("BOP") to release him to home confinement, the Court cannot do so.

  Pursuant to statute, the location of a prisoner's confinement is the sole province of BOP, and its

  placement decisions are "not reviewable by any court." 18 U.S.C. § 3621(b). The Court therefore

  does not have the authority to order the BOP to release him to home confinement or to order the

  BOP to set a new date for his release to home confinement. United States v. Council, No. 1:14-

  CR-14-5, 2020 WL 3097461, at *7 (N.D. Ind. June 11, 2020); United States v. Neeley, No. 1:14-

  cr-00096, 2020 WL 1956126, at *2 (S.D. Ind. Apr. 23, 2020). Accordingly, his motion, dkt. [614],

  is denied without prejudice. If Defendant wishes to renew his motion, he may do so by
Case 3:13-cr-00017-RLY-CMM Document 616 Filed 11/23/20 Page 2 of 2 PageID #: 5205
  AO 248 (Rev. S.D. Ind. 09/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



  completing and returning the attached form motion. (Motion for Sentence Reduction Pursuant to

  18 U.S.C. § 3582(c)(1)(A) (Compassionate Release) (Pro Se Prisoner)).

  ☐ OTHER:

  IT IS SO ORDERED.

   Dated: 11/23/2020

                                                       Hon. Richard L. Young, Judge
                                                       United States District Court
                                                       Southern District of Indiana
  Distribution:

  Everett Tarr
  Reg. No. 11305-025
  FCI Terre Haute
  Federal Correctional Institution
  P.O. Box 33
  Terre Haute, IN 47808

  All Electronically Registered Counsel
